Morton, C. J.
The only question in this case is whether the articles replevied passed to the defendant as a part of the realty under its deed of mortgage from the American Art Foundry Company.
It is impossible to lay down any precise test by which to determine whether machinery or other articles attached to or used in a building become a part of the realty. It depends upon the relations of the parties, the character of the articles, their adaptation to, and the manner in which they are attached to, or used in, the building, and generally upon the circumstances of each case as indicating the intention of the parties. In the case of machinery or other articles, which are not obviously an integral part of the realty, the question is whether all the facts of the ease lead to the presumption or inference that the owner, in placing them in the building, intended them as a permanent improvement of or addition to the realty. If this is the fair presumption or inference, then a grantee or mortgagee would have the right to consider them as constituting a part of the realty, and they would pass to him by his deed. Winslow v. Merchants' Ins. Co. 4 Met. 306. Pierce v. George, 108 Mass. 78. *449McConnell v. Blood, 123 Mass. 47. Allen v. Mooney, 130 Mass. 155.
In the case before us, the mortgage deed to the defendant merely conveys the land upon which the building stood, and contains no reference to any of the machinery used in the building. It therefore furnishes no indication that the parties intended or understood that any of the machines were to be regarded as a part of the realty.
The machines in question were not annexed to the building, so as to indicate that they were intended to be a part of the realty. Each of them had four iron legs, which stood upon the floor, and were fastened to the floor by screws only for the pur-pose of steadying them when in use. They were movable machines, which, though heavy, could be moved without injury to the building, and were equally adapted for use elsewhere. The mere fact that they were adapted to be used in this factory, and that they were necessary to carry on the business, is not enough of itself to impress on them the character of realty. The same thing is true of the tools used by hand in the manufacture there carried on.
The case cannot be distinguished from McConnell v. Blood, ubi supra, and we are of opinion that, upon the facts agreed, the judgment of the Superior Court in favor of the plaintiff was right. Judgment affirmed.